Title: To James Madison from John Gavino, 9 June 1801 (Abstract)
From: Gavino, John
To: Madison, James


9 June 1801, Gibraltar. No. 65. Transmits copy of his dispatch no. 64. British frigate Sea Horse arrived 8 June from Minorca with convoy; commander took under his protection schooner Triton of Boston with wine for St. Thomas and schooner Charlott of New York with brandy. Commander of latter confirms many Tripolitan cruisers at sea and on coast of Catalonia. In postscript, mentions 9 Apr. letter he has just received from O’Brien; encloses a copy.
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 2 pp.; docketed by Wagner as received 13 Aug. Enclosure 2 pp.



   
   A full transcription of this document has been added to the digital edition.

